Citation Nr: 1412406	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a burial transportation payment.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1943 to February 1946.  He died in July 2008.  The appellant is the director of the funeral home that arranged for the Veteran's burial.  (Claims for burial allowance may be executed by the funeral director, if entire bill or any balance is unpaid.  See 38 C.F.R. § 3.1601(a)(1).)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in March 2011, and a substantive appeal was received in March 2011.


FINDINGS OF FACT

1.  The Veteran's death occurred at a private address in July 2008, and at that time the Veteran was not properly hospitalized by VA.

2.  At the time of death, the Veteran was not in receipt of VA disability compensation or pension, nor is it suggested that but for the receipt of military retirement pay he would have been in receipt of compensation.

3.  At the time of death, the Veteran had no pending claims for VA disability benefits.

4.  The deceased was a wartime veteran, but the body of the deceased is not being held by a State (or a political division thereof) and the Secretary has not determined that there is no next of kin or other person claiming the body of the deceased Veteran.


CONCLUSION OF LAW

The criteria for entitlement to a burial transportation payment have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges the VCAA, which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  There is no dispute in this case as to the underlying facts as reflected by the evidence.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law regarding entitlement to burial transportation payment is dispositive in the instant claim, the VCAA is not applicable.

Analysis

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid pursuant to 38 C.F.R. § 3.1600(a).  If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation, or but for the receipt of military retirement pay would have been in receipt of compensation; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and in the case of an original claim there is sufficient evidence of record on the date of death to have supported an award of compensation or pension; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political division thereof) and the Secretary determines that there is no next of kin or other person claiming the body of the deceased veteran, and there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and (4) the applicable further provisions of the section and §§ 3.1601 through 3.1610.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. § 3.1600(c).

Applications for payments of burial and funeral expenses must be filed within two years after the burial of the Veteran.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  Claims for burial allowance may be executed by the individual whose personal funds were used to pay burial, funeral, and transportation expenses.  38 C.F.R. § 3.1601.

For burial allowance purposes, the term hospitalized by VA means admission to a VA facility (as defined in 38 U.S.C.A. § 1701 for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  38 C.F.R. § 3.1600(c).

Where a veteran dies as the result of service-connected disability, or at the time of death was in receipt of disability compensation (or but for the receipt of military retired pay or nonservice-connected disability pension would have been entitled to disability compensation at the time of death), there is payable, in addition to the burial allowance, an additional amount for payment of the cost of transporting the body to the national cemetery for burial.  38 C.F.R. § 3.1600(g).

The death certificate of record shows that the Veteran died in July 2008 from pancreatic cancer, coronary artery disease, and hypertension at a private address (indicated to not be a medical facility).

The only benefit the appellant seeks in this case is payment of a transportation expense allowance.  The only basis of entitlement asserted by the appellant in this case, including in the June 2009 notice of disagreement and the March 2011 substantive appeal, is that the funeral home incurred expenses in the transportation of the Veteran's body and that "there was not sufficient funds in the veteran[']s estate."  There is no contention that meets any of the above-specified legal criteria pertaining to entitlement to the benefit sought.  The appellant does not contend that the Veteran was in receipt of pension or compensation, or that but for the receipt of military retirement pay would have been in receipt of compensation.  The appellant does not contend that the Veteran had any claim for benefits pending at the time of his death.

The Board notes that the Veteran's death certificate does not reflect that the Veteran died while in any manner hospitalized by VA as defined by 38 C.F.R. § 3.1600(c), nor does any other indication in the record suggest this possibility.  Moreover, the Veteran's death certificate does not suggest that the Veteran's death was in any manner related to his military service, nor is this suggested by any other evidence or contention of record.

The Board also acknowledges that the deceased was a wartime veteran.  However, this alone is not sufficient to warrant entitlement to the burial transportation payment sought.  The body of the deceased is not being held by a State (or a political division thereof) and the Secretary has not determined that there is no next of kin or other person claiming the body of the deceased Veteran.  In these circumstances, the Veteran's wartime service and any question of whether there were sufficient resources available in the Veteran's estate to cover burial and funeral expenses are insufficient to establish entitlement to the burial transportation payment sought.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In conclusion, there is simply no basis in the applicable laws and regulations for granting the burial transportation payment sought by the appellant.  The law and regulations cited above are dispositive, and, as such, the claim must be terminated because of the lack of legal merit or the lack of entitlement under the law.



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


